Citation Nr: 1410886	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a compensable rating for degenerative changes of the right foot.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to August 1990, from January 1991 to March 1991, from February 2003 to September 2003, and from December 2008 to August 2009.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans' Affairs (VA) - which, in pertinent part, granted service connection for degenerative changes of his right foot, assigning a noncompensable rating effective August 10, 2009, but denied service connection for sleep apnea and a left foot condition.  So his appeal partly concerns the denial of service connection for these additionally claimed disabilities, but also for an initial compensable rating for the degenerative changes of his right foot that were determined to be service connected.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The Veteran is reasonably shown to have left foot disability manifested by pain in the midfoot that first became manifest during his service.  

2.  His sleep apnea, however, first diagnosed in October 2008, is not shown to have been exacerbated by his subsequent (and final) period of active service from December 2008 to August 2009.  

3.  His right foot disability is manifested by joint pain, which is no more than moderate in degree.  



CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for left foot disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2003).

2.  But the criteria are not met for entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  The criteria are met, however, for an initial 10 percent rating, though no greater rating, for the right foot disability.  38 U.S.C.A. § 155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.71a Diagnostic Codes 5003, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants with their claims for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain versus the evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will provide and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim:  (1) veteran status, (2) existence of a disability, (3) a connection between a veteran's service and the disability, but also the "downstream" (4) degree of disability and (5) effective date of the disability in the eventuality service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, VCAA-compliant notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the RO as the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements nonetheless may be satisfied even in a post-decisional context if any errors in the timing or content of the notice are rectified ("cured") or not unduly prejudicial to the claimant.  Id.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the claim for an increase in the initial rating for the right foot disability, this claim stems from an initial grant of service connection by the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases as here where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for the right foot disability was legally sufficient, there is no further notice obligation.

If, as here, service connection was granted and, in response, the Veteran appealed a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim - again, because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The SOC correctly cited the applicable statutes and regulations for rating this disability and contained the required discussion of the reasons or bases for not assigning a higher initial rating for this disability.

In regards to the service-connection claims, in a December 2009 pre-decisional letter the RO provided notice to the Veteran regarding the information and evidence needed to substantiate these claims, as well as the information and evidence he needed to submit relative to that VA would obtain for him.  The letter also provided him information pertaining to the "downstream" assignment of disability ratings and effective dates when service connection is granted, as well as the type of evidence impacting those determinations, consistent with Dingess/Hartman.  Accordingly, no further notice was required.  Also keep in mind the Board is granting, rather than denying, his claim for left foot disability, so even had he not received the required notice concerning this claim, since ultimately inconsequential this at most would amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to these claims being decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA treatment records, private treatment records and the reports of VA compensation examinations.  Also of record and considered in connection with the appeal are the assertions of the Veteran and of his representative on his behalf.  The Board finds that no further development, prior to appellate consideration of these claims, is required.


II.  Analysis

A.  Service-Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including arthritis, will be presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, or within this presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although, as mentioned, arthritis is one such disease, conversely sleep apnea is not.  38 C.F.R. § 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, there is a presumption of soundness, such that every person employed in the active military service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  This presumption attaches only where there has been an induction examination during which a later-complained-of disability was not detected ("noted").  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Clear and unmistakable evidence is required to rebut this "presumption of aggravation" where the preservice disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The standard of proof that is generally applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Left Foot Disability

The medical evidence reasonably shows that the Veteran has a current left foot disability, with an October 2010 VA podiatrist noting a left foot disability characterized by pain and requiring treatment with orthotics.  The evidence also shows a foot injury during service.  In May 2003, during an active duty deployment, the Veteran awoke with pain and soreness on the top of his left foot.  He was not able to relate this pain to a specific injury or incident but he had been climbing on and off equipment the previous day to perform maintenance.  He reported to sick call and was placed on temporary light duty and pain medication.  However, the pain and soreness persisted and he subsequently sought treatment from his local medical provider when he returned home.  A bone scan was performed in September 2003, resulting in a pertinent diagnosis of mild changes in the navicular bone of both feet and in multiple peripheral joints, likely degenerative.  Additionally, in an October 2010 VA progress note, a VA podiatrist determined the Veteran clinically had pain in the midfoot consistent with degenerative joint disease (i.e., arthritis).  The podiatrist then surmised that, given the Veteran's history of pain and swelling while on duty in 2003 and the positive bone scan 4 months after onset, there was some degree of likelihood that the Veteran's service activity could have brought about the pain in his left foot.  A later June 2011 VA podiatry note indicates that a CT scan conversely had been negative for left foot degenerative joint disease.  

Although the October 2010 VA podiatrist did not specifically quantify the degree of likelihood that the current left foot disability is related to the 2003 injury in service, when resolving all reasonable doubt in the Veteran's favor the Board interprets the podiatrist's opinion as indicating that such a relationship was at least as likely as not.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (explaining that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition.

Also, although the June 2010 VA examiner did not find any current disability of the left foot, noting that X-rays were "normal", given the October 2010 VA podiatrist's finding and the September 2003 VA bone scan finding, the Board finds that the evidence also is at least in relative equipoise as to whether the Veteran currently has an underlying left foot disability manifested by pain.  Notably, while pain does not in and of itself constitute a disability for which service connection may be granted (See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)), records show the Veteran has been receiving ongoing podiatric treatment with orthotics for his underlying foot condition manifested by pain.  Given this ongoing specified treatment and affording him the benefit of the doubt, the Board finds that a chronic left foot disability, albeit a minor one, has been established.  38 C.F.R. § 3.102.  Accordingly, as a current left foot disability, a left foot injury in service and a nexus between the two are all reasonably established, service connection for left foot degenerative joint disease is warranted.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Sleep Apnea

The evidence indicates that the Veteran's sleep apnea was first diagnosed in October 2008.  There is neither indication nor allegation that the condition was present during any of his periods of active service prior to October 2008.  From December 2008 to July 2009, he was on an active duty deployed to Kuwait.  In a July 23, 2009 post deployment progress note, it was noted that he had sustained an upper back injury, worsening symptoms from an ingrown toenail and some left ankle pain.  He reported that he did not desire any medical follow-up.  Then, in a January 2010 VA progress note, it was noted that he was having complaints of being unable to wear his continuous positive airway pressure (CPAP) machine for sleep apnea for more than a couple of hours during the night.  It was noted that he had been deployed (i.e., from December 2008 to July 2009) after receiving the sleep apnea diagnosis without the CPAP machine and that he reported he had been able to perform his duty.  


Additionally, during a June 2010 VA examination, the examining physician diagnosed mild obstructive sleep apnea and opined that the condition was not caused by or the result of the Veteran's military service and not permanently aggravated by it either.  The examiner reasoned that the medical records showed that sleep apnea had been diagnosed prior to the most recent period of active duty and after the previous period of active duty.  The examiner also noted that the Veteran had affirmatively indicated that he discontinued his CPAP treatment prior to mobilization and returned to receiving the CPAP treatment after mobilization, with no overall change in symptoms or treatment.  

The record indicates that the Veteran did not receive an entrance examination prior to his period of active service beginning in December 2008.  He did complete a December 22, 2008, pre-deployment health questionnaire wherein he reported that his general health was very good and indicated that he did not have any questions or concerns about his health.  These answers were then reviewed by a medical provider who found that no medical referral was warranted and that the Veteran was deployable.  Consequently, given that an actual entrance examination was not performed, the presumption of soundness is not for application.  Crowe, 7 Vet. App. 238, 245 (1994).  Thus, as it clear from the record that the Veteran's sleep apnea was first diagnosed in October 2008, and there is no indication or allegation that it was present during a prior period of active service, the remaining question is whether the disease was aggravated by that most recent period of active duty.

Notably, the record is devoid of any evidence indicating there was any actual increase in severity of sleep apnea symptomatology during that service.  Thus, the presumption of aggravation is not for application.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Instead, the evidence supports a finding that no increase in severity occurred.  In this regard, the January 2010 progress note indicates that the Veteran was able to perform his duties during deployment without the use of a CPAP machine.  Also, the earlier July 2009 note affirmatively shows that he did report a few specific injuries/medical problems associated with his deployment, but did not note any specific problems with sleep apnea symptomatology.  

In a March 2010 post-deployment health questionnaire, he did indicate that he had had problems sleeping and/or still felt tired sleeping during deployment and that he was still bothered by these problems after deployment, but he did not report having gone to sick call, being placed on quarters or being given light duty due to these problems during deployment.  Additionally, he did not report any associated difficulty functioning during or after deployment due to these problems.  Thus, this reporting tends to indicate that he continued to have some sleep problems during deployment but does not indicate that the problems had increased in severity, certainly not beyond that normal progression to warrant concluding they were any worse than before that last period of active service.

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Only when the evidence shows there was an increase in disability during service is there is a presumption the disability was aggravated by service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease are insufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Moreover, here, after reviewing the record and examining the Veteran, the June 2010 VA examiner specifically concluded that the Veteran's sleep apnea was not permanently aggravated by his service, noting that he had affirmatively indicated that he discontinued his CPAP treatment prior to mobilization and returned to receiving the CPAP treatment after mobilization, with no overall change in symptoms or treatment.  There is no medical opinion of record to the contrary (i.e., a medical opinion tending to indicate that sleep apnea was aggravated by service, again, meaning worsened above and beyond its natural progression).

The Veteran's representative contended in an October 2010 notice of disagreement (NOD) that the Veteran was asserting that the sleep apnea was aggravated during his active service to the point that he had to subsequently use a CPAP machine.  This assertion is contrary to the medical evidence of record, however.  After sleep apnea was initially diagnosed in October 2008, the Veteran was specifically prescribed CPAP therapy.  The evidence indicates that he continued to use the therapy, albeit with difficulty using it for more than a few hours per night, in November and early December 2008.  He then stopped using CPAP during his deployment.  Subsequent to deployment, he again began using CPAP and again experienced difficulty using it throughout the night.  Subsequently, in a January 2010 letter, a treating nurse practitioner commented that the Veteran had been given treatment with CPAP since his diagnosis but had not been able to tolerate the treatment.  The nurse practitioner indicated the Veteran's initial symptoms had begun over 12 months previously and that he had been medically stable.  In her opinion, he was medically stable and deployable without the need for CPAP.

In sum, then, the evidence, including the specific opinion of the June 2010 VA compensation examiner, clearly shows that the Veteran's sleep apnea pre-existed his most recent period of active duty and was not aggravated by that duty.  Alemany, 9 Vet. App. 518 (1996).  Further, while neither the presumption of soundness nor aggravation, with their accompanying higher evidentiary burdens, 

are applicable to this case, even if they did apply the evidence clearly and unmistakably shows the Veteran's sleep apnea pre-existed that most recent period of active duty and clearly and unmistakably was not aggravated by that service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  See also VAOPGCPREC 3-2003 (July 16, 2003) (emphasizing this is a two-pronged burden of proof that VA has, not instead the Veteran).

Accordingly, because aggravation of the pre-existing sleep apnea simply is not shown, service connection for the disability is not warranted.  38 C.F.R. § 3.303.  

Compensable Initial Rating for the Right Foot Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right foot disability has been assigned a noncompensable rating under Diagnostic Code 5003-5284.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy. See 38 C.F.R. §§ 4.20 and 4.27.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5284 refers to "other" injuries of the foot.  Under this Code, moderate injury of the foot warrants a 10 percent rating; moderately severe injury of the foot warrants a 20 percent rating; and severe injury of the foot warrants a 30 percent rating.  With actual loss of the foot, a 40 percent rating may be assigned.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has emphasized that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this particular case at hand, the medical evidence generally indicates that the Veteran's service-connected right foot disability has been manifested by midfoot pain.  There is also some evidence tending to indicate early degenerative joint disease, in other words arthritis.  At the very least, then, he is entitled to the minimum compensable rating of 10 percent, so higher than the initial noncompensable (i.e., 0 percent) rating he initially received.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).
A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, treatment with orthotics has helped minimize the pain from the disability.  Thus, the Veteran is reasonably shown to have pain on use, which entitles him to a minimal compensable rating for his right midfoot pain.  38 C.F.R. § 4.59.  Accordingly, a 10 percent rating is warranted as analogous to painful motion with degenerative joint disease of the midfoot under Diagnostic Code 5003.  There is no basis for a higher rating under Diagnostic Code 5003 as arthritis of two major joints or two minor joints with incapacitating episodes is not shown nor is impairment shown, which is analogous to such a level of disability.  There also is no basis for assigning a higher rating under Code 5284, as the overall impairment from the Veteran's right foot disability is not shown to even be moderate in degree.  The Board also has considered whether a rating might be assigned under alternative codes for rating the foot, but as he is not shown to have weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidis, hammer toes or malunion or nonunion of the tarsal bones, assigning a rating under these codes is unwarranted.  See 38 C.F.R. §§ 4.71a, Codes 5277-5283.  He has been noted in the past to have some pes planus, but the Board sees this condition is not service connected, nor has service connection for it been sought, and there is not association of the pes planus with the service-connected disability, so it equally has not been determined to be part and parcel of the service-connected disability, including secondarily related.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Moreover, even if pes planus was service connected, and the impairment from it found to be more than mild in degree, assignment of a separate 10 percent rating for such moderate impairment would amount to impermissible pyramiding.   38 C.F.R. § 4.14, 4.71a, Code 5276.  Thus, considering the potentially applicable schedular rating criteria, a 10 percent but no higher rating is warranted for the Veteran's right foot disability.  

Finally, the Board has considered whether the evaluation of the Veteran's right foot disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  As a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.

Here, comparison of the Veteran's right foot disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His right foot disability is manifested by functional impairment expressly addressed by the rating criteria, including apparent degenerative disease and consequent pain.  Thus, he does not have symptoms associated with his right foot disability that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.


ORDER

Service connection for left foot disability is granted.  

However, service connection for sleep apnea is denied.    

But a higher 10 percent initial rating, though no greater rating, is granted for the right foot disability, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


